The following opinion was filed December 10, 1910:
Vijstje, J.
(dissenting). I am unable to agree with the majority of the court in reaching the conclusion that there was only a life estate devised to each of testator’s children with a remainder in fee, upon the death of the devisee, to his issue then living, if any, and if none, then to his brothers and sisters, subject, of course, to the life estate of testator’s widow. I construe the will to devise an estate in fee, subject to the life •estate of the widow, to each of testator’s children, and am of the opinion that the devises in the last paragraph of the will are substitutionary ones, providing where the title shall go in the event a devisee dies before the testator does. We all agree that the devises in the body of the will are absolute and convey the fee unless a contrary intent appears from the last two paragraphs thereof taken in connection with the circumstances under which the will was made.
Sec. 2206, Stats. (1898), provides that “every grant of lands or any interest therein shall pass all the estate or interest of the grantor unless the intent to pass a less estate or interest shall appear by express terms or be reasonably implied in the terms of such grant.” This section has been held *113applicable to wills (Baker v. Estate of McLeod, 79 Wis. 534, 48 N. W. 657), and it must be deemed at least equivalent to a rule of construction, raising a presumption that tbe whole title passes where an intent to pass a less estate does not appear by express terms or is not necessarily implied in the terms of the grant. It cannot be said that the intent to pass less than the fee appears by express terms in the will under consideration. Neither is it necessarily implied in the terms thereof; for it is a familiar rule of construction of wills that where there is an absolute devise to one, and in the event of his death without issue, to another, it means a death before that of testator. In other words, it is only a substitutionary devise, and if the first devisee survives the testator he takes the fee. Lovass v. Olson, 92 Wis. 616, 67 N. W. 605; Fowler v. Ingersoll, 127 N. Y. 472, 478, 28 N. E. 471; 2 Jarman, Wills (5th ed.) 759. True, as stated in Korn v. Friz, 128 Wis. 428, 107 N. W. 659, this is but a rule of construction, and “yields readily to anything in words or context to indicate a different intention of the testator.” But the difficulty is there seems to be nothing in this will in “words or context” to indicate a different intention on his part. Eor that reason recourse is had, and properly so, to facts outside the instrument itself to support the construction placed upon the will by the court. It is said the testator was old and afflicted with an incurable disease, while his children were in good health and likely to survive him, and hence he could not have meant their death before his own. But he had already suffered seventeen years from his incurable disease. Who could tell how much longer he might suffer, or who could tell where death might first strike ? Our tenure of life, be we old or young, sick or well, is so uncertain that it need create no surprise to find even an infirm man seventy-five years of age contemplate the contingency that he may survive some of his children and make suitable provision therefor. Indeed, it seems far less surprising than that a father should, without any apparent *114reason whatsoever, be willing to place the fee title in his minor grandchildren, but be unwilling to trust any one of his four adult children therewith — unless it go to them after a brother or sister has died without issue. In that event they take the fee. Can it be seriously maintained that the testator intended such an anomalous result? Let us see what may be the consequences of such a construction. If one child dies without issue the others take the fee. If another dies without issue, the land received from the father through the first child does not pass to the survivors, while that devised directly to him does pass. It seems incredible that the testator should have contemplated and intended such a result. There is consistency in devising a life estate to one and remainder in fee to' another, but there is none in devising a life estate to a class absolutely and a fee to the same class- contingently, and the testator should not be charged with such inconsistency unless the language used by him is incapable of any other construction. If his scheme had been to giy-e his children a life estate only and his minor grandchildren the fee, he would have provided that in the ©vent of the death of any child without issue the fee should go to the surviving grandchildren instead of to the surviving brothers and sisters. It appears that he was fully capable of unmistakably devising a life estate by will, for he did so, in apt words, to his widow. He could have done it just as easily and clearly to his children. He did not, and as I believe, because he did not intend to do so.
Eor these reasons I am unable to persuade myself that the testator by the last paragraph in the will intended to cut down the estate already granted to his children from a fee to a mere life estate; but that, on the other hand, out of extra caution perhaps, he added substitutionary devises so that if any devisee should die before he did the will would dispose of the share of the real estate devised to him.
*115I agree with tbe court in bolding tbat tbe will does not violate tbe rule against perpetuities.
■WiNsnow, C. J. I concur in tbe views of Mr. Justice VlNJE.
TimliN, J. I concur in tbis dissent ratber than in tbe majority opinion. I bave, however, reasons for my dissent not herein expressed.
A motion for a rehearing was denied February 21, 1911.